Citation Nr: 1510473	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-37 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a separate compensable rating for diabetic retinopathy.

3.  Entitlement to a separate compensable rating for diabetic nephropathy prior to March 28, 2013.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of the hearing is of record.

The case was remanded for additional development in February 2013, October 2013, and August 2014.  The originating agency has substantially complied with the development required by the Board's prior remands and the appeal is now again before the Board for adjudication.

The record before the Board consists of electronic records within the Veterans Benefit Management System.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not required the use of insulin or the regulation of activities at any time during the pendency of the claim.

2.  Throughout the pendency of the claim, mild diabetic retinopathy has been present, but it has not been productive of any incapacitating episodes or any impairment of visual acuity, visual field or muscle function.

3.  The evidence establishes that the Veteran's diabetic nephropathy resulted in a definite decrease in kidney function as of October 11, 2011, but at no time prior was it productive of any significant impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for a separate compensable rating for diabetic retinopathy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.75(a), 4.79, Diagnostic Code 6009; § 4.119, Diagnostic Code 7913, Note (1) (2014).

3.  The criteria for a separate 60 percent rating for diabetic nephropathy are met effective October 11, 2011, but no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541, § 4.119, Diagnostic Code 7913, Note (1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his underlying service connection claim in an August 2006 letter, prior to the June 2007 rating decision on appeal.  Although the Veteran was not provided complete notice with respect to the various ratings assigned during the pendency of this appeal until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently via the December 2014 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran has been afforded appropriate VA examinations for his diabetes, retinopathy and nephropathy, most recently in March and April 2013.  The Veteran has not asserted, and the evidence of record does not show, that his diabetes, retinopathy or nephropathy has increased significantly in severity since the most recent examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the diabetes and its complications under review.

In this case, the RO granted service connection for diabetes mellitus associated with herbicide exposure by way of the June 2007 rating decision, and assigned a 20 percent rating effective February 15, 2006, the date of receipt of the Veteran's service connection claim.  In the June 2007 rating decision on appeal, diabetic nephropathy and right eye retinopathy were recognized as service connected at noncompensable rates; service connection for hypertension related to diabetes and for right and left lower extremity peripheral neuropathy related to diabetes was denied.  The Veteran perfected an appeal as to every aspect of the diabetes claim denied in June 2007.  In a July 2009 rating decision, the RO denied service connection for right and left upper extremity peripheral neuropathy associated with his diabetes mellitus.  The Veteran did not file a notice of disagreement with that determination.  In an August 2011 rating decision, the originating agency awarded separate compensable ratings for right and left lower extremity peripheral neuropathy.  At his January 2012 hearing, the Veteran confirmed his satisfaction with the ratings assigned for right and left lower extremity peripheral neuropathy.  The August 2011 rating decision also awarded service connection for hypertension associated with diabetes mellitus, and assigned a noncompensable rating.  The Veteran has not expressed any disagreement with the rating assigned for hypertension.  In a May 2013 rating decision, the originating agency awarded a separate 60 percent rating for diabetic nephropathy, effective March 28, 2013.  In August 2013, the Veteran's representative submitted a statement indicating satisfaction with the 60 percent rating assigned.  Nonetheless, the matter of whether a compensable separate rating for the nephropathy is warranted prior to that date remains before the Board.  Thus, the only aspects of the Veteran's diabetes mellitus claims remaining before the Board are whether an initial rating in excess of 20 percent for the underlying disability is warranted throughout the pendency of the claim, whether a separate compensable rating for retinopathy is warranted at any time throughout the pendency of the claim, and whether a separate compensable rating is warranted for diabetic nephropathy prior to March 28, 2013.

Diabetes Mellitus

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

A January 2006 endocrine note includes a listing of the Veteran's active outpatient medications.  He was prescribed Metformin at that time, but there is no indication of insulin usage.

In March 2006, the Veteran submitted a statement suggesting his activity is limited by his diabetes.  In particular, he reported a limited ability to stand more than a few minutes, weakness in his knees and hips, as well as the need to use a cane for ambulation and a wheelchair for longer distances.  Clinical records later in 2006, however, document the Veteran's referral to the "MOVE" clinic, which encourages exercise for weight loss.  Thus, there is no evidence that the Veteran's activity was regulated as defined by VA at this time.

The Veteran was afforded a VA examination in April 2007.  The examiner confirmed that the Veteran had no hospitalizations for or episodes of ketoacidosis or hypoglycemic reaction.  The Veteran reported his last hypoglycemic reaction to have occurred in the 1980's.  The Veteran continued to take Metformin and was not prescribed insulin.  The examiner confirmed that restrictions to diet existed, but that there were no restrictions of activity, to include no effect on occupation or activities of daily living.

A March 2009 VA clinical note shows the Veteran's use of Metformin was stopped and no new medication was prescribed.

In May 2009, VA clinical notes show that the Veteran's cardiologist was encouraging an increase in physical activity.  While this is not a diabetes treatment record per se, it is nevertheless indicative of the fact that the Veteran's diabetes did not cause a regulation of activities.  A December 2009 VA endocrine note confirms that the Veteran was no longer on medications to manage his diabetes mellitus at that time.

The Veteran again underwent a VA examination in April 2013.  The VA examiner confirmed that the Veteran's diabetes is managed by a restricted diet, with no regulation of activities, and diabetic care less than two times per month.  The Veteran had not been hospitalized for his diabetes in the prior year and had no hypoglycemic episodes.  No loss of strength or weight was reported.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, the need for a restricted diet is shown throughout the period of the claim and, for at least a portion of the time, oral medications were also required to manage the Veteran's diabetes.  At no time, however, has there been a need for insulin.  Further, at no time during the pendency of this claim has there been need for regulation of activities.   Moreover, there is no indication of ketoacidosis or hypoglycemic episodes, or the need for hospitalization for any diabetic symptom.  For these reasons, there is no basis upon which to assign a rating in excess of 20 percent for diabetes.  Therefore, the Veteran's claim must be denied.

Retinopathy

Retinopathy is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  

For a compensable rating for retinopathy based upon incapacitating episodes, there must be evidence of such episodes having a total duration of at least one week during a twelve month period.  38 C.F.R. § 4.79, Diagnostic Code 6006.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  See Note to the General Rating Formula for Diagnostic Codes 6000 through 6009.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Thus, for a compensable rating there must indeed be impairment of visual acuity, visual field or muscle function, or incapacitating episodes.  The Veteran's entire record was reviewed in order to determine whether his retinopathy is manifested by any of these symptoms or any incapacitating episodes.  

On VA examination in April 2007, the Veteran reported blurry vision and pain in his eye.  Physical examination revealed normal bilateral extraocular muscles.  Uncorrected visual acuity was 20/40 in each eye.  There was no peripheral visual field loss.  Dilated fundus examination revealed one dot noted just temporal to the optic nerve in the left eye.  Peripheral retinal examination was unremarkable in both eyes.  The examiner concluded that the Veteran had trace diabetic retinopathy in the left eye.  Early cataracts observed were reported to be the result of senile lenticular changes, not diabetes.  The Veteran's complaints of blurry vision were reported as likely a result of a combination of the cataracts and dry eye.

In October 2007, an ophthalmology follow up note indicates that there was no indication of retinopathy in the last examination.  Visual acuity distance testing was noted as 20/30 in each eye, corrected.

The Veteran underwent follow up treatment for a pituitary tumor in 2008, with no reference to symptomatic retinopathy in the findings.  A February 2008 report notes the Veteran had mild bilateral diabetic retinopathy, but no symptoms were noted.  Treatment reports later in 2008 note status post transphenoidal resection of pituitary adenoma, cataracts, as well as hyperopia, myopia, astigmatism and presbyopia.  There is no indication in these reports of symptomatic retinopathy in either eye.

June 2009 and December 2009 VA endocrine notes show that the Veteran reported no visual difficulties.  Clinical notes in the several years to follow are without report of any symptoms related to retinopathy or any indication of visual impairment related to retinopathy.

Following the Board's February 2013 remand, the Veteran was afforded a VA examination of the eyes in March 2013.  At that time, the Veteran denied any history of vision loss or treatment for retinopathy.  Visual acuity testing revealed uncorrected distance vision of 20/40 or better on the right and 20/70 on the left.  Uncorrected near vision was 20/70 on the right and 20/100 on the left.  The examiner reported that the Veteran has no visual field defect.  The examiner concluded that there is no decrease in visual acuity or other visual impairment.  On examination, the pupils were noted as round and reactive to light.  Internal eye exam was normal but for one flame shaped heme in the inferior temp arcade of the right eye.  The examiner concluded that the Veteran had right eye retinopathy on the date of the examination, but clearly noted that this condition does not result in any decrease in visual acuity or other visual impairment.  In fact, the examiner confirmed that rare right eye retinopathy was shown on this examination, with left eye retinopathy shown previously, but confirmed that no aspect of the Veteran's retinopathy has caused any impairment of vision.  The examiner also confirmed that the Veteran did not have any incapacitating episodes attributable to any eye condition in the prior twelve months.

In August 2013, the Veteran's representative submitted a statement suggesting that a separate evaluation should be awarded for retinopathy, yet also recognizing that a compensable rating is not warranted.  The Board notes that at the hearing, the representative indicated this appeal is essentially a matter of semantics and that the Veteran does not understand why the residuals of diabetes would be lumped together in one rating with the underlying diabetes.  

Again, Note (1) to Diagnostic Code 7913 indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  A compensable rating for retinopathy requires evidence of impairment of visual acuity, visual field or muscle function, or incapacitating episodes.  In this case, the evidence throughout the pendency of the claim shows that the diabetic retinopathy has not resulted in any impairment of visual acuity, visual field or muscle function.  Further, there is no evidence that the retinopathy has caused incapacitating episodes at any time.  For these reasons, the Veteran's retinopathy is noncompensable and pursuance to Note (1) of Diagnostic Code 7913 it is, therefore, considered part of the underlying diabetic process.  Thus, a separate rating for the Veteran's diabetic retinopathy is not warranted.




Nephropathy prior to March 28, 2013

Renal involvement in the diabetes process is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541.  In evaluating renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

On VA examination in April 2007, the examiner reported the onset of diabetic nephropathy as having occurred in 2006 or 2007, citing an August 2006 laboratory finding of creatinine elevation and a March 2007 urinalysis noting protein in the urine.  The examiner noted the symptoms to be unknown, as at the time he had only urinary incontinence, which was deemed related to a prostate problem.  The only treatment indicated was Losartan potassium, which the Veteran took daily to manage nephropathy and blood pressure.

In January 2012, the Veteran submitted a statement indicating that his kidneys were deteriorating.  He referenced a hospitalization in October 2011, along with other lab findings between 2007 and 2011 which, "have repeatedly shown constant or recurring albumin with hyaline and granular casts or red blood cells or hypertension."  At his hearing, the Veteran also suggested a turning point in the severity of his kidney disease at the time of his hospitalization in October 2011.

A review of the clinical records confirms that the Veteran was hospitalized in October 2011 with a diagnosis of acute renal failure.  The emergency department record shows that he reported to the hospital complaining of nausea, diarrhea and dizziness.  Laboratory findings revealed BUN noted as high at 29 mg/dL and creatinine at 3.11 mg/dL.

A July 2012 nephrology consultation report shows that the Veteran was referred due to complications with diabetes.  The nephrologist reviewed the Veteran's history of laboratory findings, which included a March 2012 urine test negative for proteins.  The physician assessed the Veteran as having Stage 3 chronic kidney disease with proteinuria that was stable at the time.  The Veteran's hypertension was noted as well-controlled.  In laboratory testing following this office visit, urine protein was recorded as 10, with creatinine at 1.53, noted as high.

Following the Board's February 2013 remand, the Veteran was afforded VA examination in March 2013.  The Board recognizes that the Veteran's compensable rating was awarded as of the date of this examination.  Nonetheless, the Board reviewed this examination report for evidence that the compensable rating may have been warranted on a date prior to the examination.  The VA examiner reviewed the Veteran's history of treatment related to his kidney disease.  The October 2011 records were summarized to include a showing of renal insufficiency, but no significant renal abnormality.  The examiner also referenced the July 2012 nephrology consultation, at which time the Veteran's chronic kidney disease, including hypertension, was reported as well controlled.  The Veteran reported no recent hospitalizations and no uremic symptoms at that time.  A March 2013 treatment note (the first visit since July 2012) confirms ongoing chronic kidney disease, but reports that it had improved.  The Veteran continued to report light headedness, but the condition was otherwise well controlled.  Losartan was stopped at that time due to symptomatic hypotension.  This report also includes January 2013 laboratory findings noting BUN of 16 and Creatinine of 1.43.  Urinalysis on March 21, 2013, included notation of hyaline casts and proteinuria (albumin).  Spot urine microalbumin/creatinine was noted on January 18, 2013.  When reporting on significant test findings, the examiner pointed to the laboratory findings on October 11, 2011, the date on which the Veteran was hospitalized related to his renal failure.

Following the March 2013 VA examination, the RO awarded the Veteran a 60 percent rating on the basis of the showing of a definite decrease in kidney function.  This rating was assigned effective the date of the VA examination.  The Board finds, however, that the evidence clearly shows a shift in the severity of the Veteran's kidney disease as of the date of his October 11, 2011, emergency room visit and subsequent hospitalization.  It appears from the record that the Veteran has required ongoing monitoring of his kidney function since that time and is assessed as having Stage 3 kidney disease.  Thus, the Board finds that a 60 percent rating is warranted from October 11, 2011.  The evidence does not show compensable manifestations of diabetic nephropathy prior to that date so a separate compensable rating is not warranted prior to that date.

Additional Considerations - All Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating or further staged rating; however, at no time during the period in question have any of the disabilities warranted more than the assigned ratings, to include the increase granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2014) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  Moreover, there is no suggestion in the record that his diabetes mellitus and related disabilities render him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A separate compensable rating for diabetic retinopathy is denied.

The Board having determined that the Veteran's diabetic nephropathy warrants a separate 60 percent rating, effective October 11, 2011, and does not warrant a separate compensable rating prior to that date, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


